Dismissed and Memorandum Opinion filed October 1,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00195-CV
____________
 
RONALD KAY DURST, Appellant
 
V.
 
HARSCO COPORATION/PATENT CONSTRUCTION SYSTEMS,
Appellee
 
 

 
On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2007-73165
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed January 30, 2009. 
The clerk=s record was filed on June 10, 2009.  No reporter’s record was taken.  No
brief was filed.
On July 23, 2009, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before August 24, 2009, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no
response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices Anderson,
Guzman, and Boyce.